Case 2:20-mj-00849-CG Document1 Filed 03/06/20 Page 1 of 2

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: 2D M| Qu O
Berenise AVALOS
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of March 04, 2020 in the county of Dona Ana in the State and District of New Mexico, the defendant violated

18 U.S.C. §758(High Speed Flight from Immigration Checkpoint), an offense described as follows:

flee or evade a checkpoint operated by a Federal law enforcement agency, in a motor vehicle and fled Federal, State, or
local law enforcement agents in excess of the legal speed limit

This criminal complaint is based on these facts:
On March 4, 2020 Border Patrol Agents assigned to checkpoint duties at the United States Border Patrol Checkpoint
located on New Mexico State Highway (NMSH) 185 encountered a white Chevrolet impala. The Agent working primary
inspection duties questioned the driver, Defendant Avalos, Berenise, as to her citizenship and she stated she was a United
States citizen. The Agent asked Avalos if there was any other occupants in the vehicle to which she stated that it was only
her and the passenger. During the Agent's line of questioning he noticed Defendant Avalos was beginning to display
nervous behavior, specifically avoiding eye contact, while answering questions, as well as looking around in the vehicle.

Continued on the attached sheet.
Complainant's signa

Mark Nevarez Agent
Printed name and title

 

Sworn to before me and signed in my presence.

Date: March 6, 2020 Wf

STEPHAN M°VIbMAR
City and state: Las Cruces, N.M. U.S. MAGISTRATE JUDGE

Printed name and title

 

 

 
 

 

Case 2:20-mj-00849-CG Document1 Filed 03/06/20 Page 2 of 2

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Berenise AVALOS

Continuation of Statement of Facts:

Due to her nervousness and to the inconsistencies of her story, Agent Perales referred Avalos to secondary inspection
area for a canine inspection. Defendant Avalos, Berenise drove from primary to the secondary area and pulled over. The
Agent working primary walked into the checkpoint to apprise the other agents as to the situation and to call for a canine.
As the other agents walked out they noticed that Defendant Avalos, Berenise was fleeing in her vehicle from the
secondary area. Agents got into the marked Border Patrol Sedan, activated the overhead emergency lights and
attempted to catch up to the vehicle.

Agents traveled northbound on highway 185 as Defendant Avalos, Berenise continued traveling north at a high rate of
speed. Agents could visibly see the fleeing vehicle ahead of them and attempted to catch up. Agents reached speeds up
to one hundred miles per hour attempting to catch up to the fleeing vehicle, although he was not able to close any
distance between them and the fleeing vehicle. Defendant Avalos, Berenise turned right on NMSH 140 and headed east
towards the village of Rincon, NM still traveling at a high rate of speed. Agents finally caught up to the fleeing vehicle and
the vehicle pulled over in the village of Rincon, NM. Defendant Avalos and her passenger were taken into Border Patrol
custody without further incident. Both subjects were transported to United State Patrol Checkpoint on highway I-25 MM 26
for further processing.

Continuation of Statutory Language:

 

 

: te aa

Signature of Judicial Officer Signature of Complainant
STEPHAN M. VIDMAR
U.S. MAGISTRATE JUDGE Nevarez, Mark

 

Filing Agent
